DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 41 is objected to because of the following informalities:  the preamble recites “The method of claim 35” but claim 35 is an apparatus.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 27, 30 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stretch et al. (US 2020/0011257 A1).
Regarding claim 22, Stretch discloses a method, comprising:
operating an internal combustion engine system including an internal combustion engine (100) with a plurality of cylinders (cylinders 1-6) that receive a charge flow for combustion of a fuel provided to at least a portion of the plurality of cylinders;
deactivating (S311) at least part of the plurality of cylinders in response to a cylinder deactivation condition; and compression release braking the internal combustion engine (S317) in response to a braking condition by adjusting at least an exhaust valve opening  (150) and closing timing of cylinders involved in the compression release braking, wherein braking condition is distinct from the cylinder deactivation condition (considerations for whether to deactivate or engine brake in addition to the decision to fire the cylinders in the combustion mode, paragraph [0080]).
Regarding claim 27, wherein adjusting at least the exhaust valve opening and closing timing includes switching a valve lift  (lift mechanism, paragraph [0033]) profile of at least one exhaust valve from a nominal valve lift profile to a compression release lift profile.
Regarding claim 30, Stretch discloses a system, comprising:
an internal combustion engine including a plurality of cylinders that receive a charge flow from an intake system  (103) and an exhaust system (105) for receiving exhaust gas produced by combustion of a fuel provided to at least a portion of the plurality of cylinders; a plurality of sensors  (107, 173, 175, 807, 809, 900 etc.; paragraph [0044]) operable to provide signals indicating operating conditions of the system;
a valve actuation mechanism (VVA controller 200) configured to control an opening and closing timing of exhaust valves and intake valves associated with the plurality of cylinders; and a controller (1411) connected to the plurality of sensors operable to interpret one or more signals from the plurality of sensors, wherein the controller, in response to a cylinder deactivation condition (S311), is configured to control the valve actuation mechanism to deactivate part of the plurality of cylinders and, in response to a braking condition (S317), provide a compression release braking by adjusting a timing of an exhaust valve opening and an exhaust valve closing of cylinders involved in the compression release braking. 
Regarding claim 35, Stretch discloses an apparatus, comprising: a controller (1400, 1411) for connection to a plurality of sensors (107, 173, 175, 807, 809, 900) configured to interpret signals from the plurality of sensors associated with operation of an internal combustion engine, wherein the controller is further configured to determine a cylinder deactivation condition (S311) from the signals of the plurality of sensors and provide a cylinder deactivation command to deactivate part of a plurality of cylinders of the internal combustion engine in response to the cylinder deactivation condition, and wherein the controller is further configured to determine a braking condition (S317) from the signals of the plurality of sensors and provide a compression release braking by adjusting a timing of an exhaust valve opening and an exhaust valve closing of cylinders involved in the compression release braking; see figures 2, 3D and 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 31-32 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Stretch et al. (US 2020/0011257 A1) in view of Serrano et al. (US 2014/0034010 A1).
Stretch discloses all the limitations as applied to claims 22, 27, 30 and 35, but is silent as to controlling the intake and exhaust valves as claimed.
Regarding claim 23,  Serrano discloses compression release braking (306) the internal combustion engine includes adjusting both the exhaust valve opening and closing timing and an intake valve opening and closing timing of the cylinders involved in the compression release braking; see figure 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stretch by opening and closing the intake and exhaust valves as disclosed by Serrano to provide negative torque.
Regarding claim 31, wherein the controller is configured to adjust a timing of an intake valve opening and an intake valve closing of the cylinders involved in the compression release braking; see Serrano, figure 3.
Regarding claim 32, wherein the intake system includes an intake throttle and the controller is configured to modulate the intake throttle in response to the braking condition; see Serrano, paragraph [0010].
Regarding claim 36, wherein the controller is configured to adjust a timing of an intake valve opening and an intake valve closing of the cylinders involved in the compression release braking (306).
Regarding claim 37, wherein the controller is configured to switch a cam lobe profile (cam/valve timing; paragraph [0010]) operating to open and close the exhaust valves and the intake valves of the cylinders involved in the compression release braking (306).
Regarding claim 38, wherein the controller is configured to modulate an intake throttle (paragraph [0010]) that provides a charge flow to the internal combustion engine in response to the braking condition.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,092,088. Although the claims at issue are not identical, they are not patentably distinct from each other because  the application claims are merely broader than the patented claims, and because the more specific “anticipates” the broader. In essence, once the applicant has received a patent for species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining a common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.
Allowable Subject Matter
Claims 24-26, 28-29, 33-34 and 39-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747